NUMBER 13-08-00377-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



BOB MAXCEY, M.D. AND 
MICHAEL G. NERET, M.D.,	Appellants,

v.


DORIS MCGEE,	Appellee.



On appeal from the 23rd District Court of Matagorda County, Texas.



MEMORANDUM OPINION
 
Before Chief Justice Valdez, Justices Yañez, and Vela

Memorandum Opinion Per Curiam

 Appellant, Bob Maxcey, M.D. and Michael G. Neret, M.D., perfected an appeal from
a judgment entered by the 23th District Court of Matagorda County, Texas, in cause
number 07-H-0475-C.  Appellant, Bob Maxcey, M.D., has filed a motion to dismiss his
appeal, on grounds that the parties have reached an agreement to settle and compromise
their differences.  Appellant, Michael G. Neret, M.D., has also filed a motion to dismiss his
appeal.
	The Court, having considered the documents on file and appellants' motions to
dismiss the appeal, is of the opinion that the motions should be granted.  See Tex. R. App.
P. 42.1(a).  Both appellants' motions to dismiss are granted, and the appeal is hereby
DISMISSED.  In accordance with the agreement of the parties, costs are taxed against the
party incurring same. See Tex. R. App. P. 42.1(d) ("Absent agreement of the parties, the
court will tax costs against the appellant.").  Having dismissed the appeal at appellants'
request, no motion for rehearing will be entertained, and our mandate will issue forthwith.

							PER CURIAM

Memorandum Opinion delivered and 
filed this the 9th day of October, 2008.